                                                   1   J. RANDALL ANDADA, SBN 70000
                                                       LYNNE G. STOCKER, SBN 130333
                                                   2   ANDRADA & ASSOCIATES
                                                       PROFESSIONAL CORPORATION
                                                   3   1939 Harrison Street, Suite 612
                                                       Oakland, California 94612
                                                   4   Tel.: (510) 287-4160
                                                       Fax: (510) 287-4161
                                                   5
                                                       Attorneys for Defendant
                                                   6   J. OROZCO

                                                   7

                                                   8                                    UNITED STATES DISTRICT COURT

                                                   9                                   EASTERN DISTRICT OF CALIFORNIA

                                                  10                                                 FRESNO DIVISION

                                                  11
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12     TARA ELAINE BENDER,                                     Case No.: 1:l8-cv-01168-LJO-BAM

                                                  13                      Plaintiff,                             STIPULATED PROTECTIVE ORDER
                                                                                                                 FOR STANDARD LITIGATION
                                                  14                v.

                                                  15     OFFICER J. OROZCO,

                                                  16                      Defendant.

                                                  17
                                                               1.        PURPOSES AND LIMITATIONS
                                                  18
                                                               Disclosure and discovery activity in this action are likely to involve production of confidential,
                                                  19
                                                       proprietary, or private information for which special protection from public disclosure and from use for
                                                  20
                                                       any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
                                                  21
                                                       stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
                                                  22
                                                       acknowledge that this Order does not confer blanket protections on all disclosures or responses to
                                                  23
                                                       discovery and that the protection it affords from public disclosure and use extends only to the limited
                                                  24
                                                       information or items that are entitled to confidential treatment under the applicable legal principles. The
                                                  25
                                                       parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
                                                  26
                                                       does not entitle them to file confidential information under seal; Civil Local Rule 141 sets forth the
                                                  27
                                                       procedures that must be followed and the standards that will be applied when a party seeks permission
                                                  28
                                                       from the court to file material under seal.
                                                                                                            1
                                                       {00115491.DOC/}CDCR 1189                                                             Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                       1:18-cv-01168-LJO-BAM
                                                   1           2.        DEFINITIONS

                                                   2           2.1       Challenging Party: a Party or Non-Party that challenges the designation of information

                                                   3   or items under this Order.

                                                   4           2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                                   5   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                                                   6   Civil Procedure 26(c).

                                                   7           2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

                                                   8   their support staff).

                                                   9           2.4       Designating Party: a Party or Non-Party that designates information or items that it

                                                  10   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                                  11           2.5       Disclosure or Discovery Material: all items or information, regardless of the medium or
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   manner in which it is generated, stored, or maintained (including, among other things, testimony,

                                                  13   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

                                                  14   in this matter.

                                                  15           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

                                                  16   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

                                                  17   in this action.

                                                  18           2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel

                                                  19   does not include Outside Counsel of Record or any other outside counsel.

                                                  20           2.8       Non-Party: any natural person, partnership, corporation, association, or other legal entity

                                                  21   not named as a Party to this action.

                                                  22           2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action

                                                  23   but are retained to represent or advise a party to this action and have appeared in this action on behalf of

                                                  24   that party or are affiliated with a law firm which has appeared on behalf of that party.

                                                  25           2.10      Party: any party to this action, including all of its officers, directors, employees,

                                                  26   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                                                  27   //

                                                  28           2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
                                                                                                               2
                                                       {00115491.DOC/}CDCR 1189                                                                 Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                           1:18-cv-01168-LJO-BAM
                                                   1   in this action.

                                                   2           2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,

                                                   3   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

                                                   4   retrieving data in any form or medium) and their employees and subcontractors.

                                                   5           2.13      Protected Material: any Disclosure or Discovery Material that is designated as

                                                   6   “CONFIDENTIAL.”

                                                   7           2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                                   8   Producing Party.

                                                   9           3.        SCOPE

                                                  10           The protections conferred by this Stipulation and Order cover not only Protected Material (as

                                                  11   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

                                                  13   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

                                                  14   conferred by this Stipulation and Order do not cover the following information: (a) any information that

                                                  15   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

                                                  16   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of this

                                                  17   Order, including becoming part of the public record through trial or otherwise; and (b) any information

                                                  18   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

                                                  19   disclosure from a source who obtained the information lawfully and under no obligation of

                                                  20   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by a

                                                  21   separate agreement or order.

                                                  22           4.        DURATION

                                                  23           Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                                  24   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                  25   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                                                  26   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and
                                                  27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits

                                                  28   for filing any motions or applications for extension of time pursuant to applicable law.
                                                                                                              3
                                                       {00115491.DOC/}CDCR 1189                                                               Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                         1:18-cv-01168-LJO-BAM
                                                   1           5.       DESIGNATING PROTECTED MATERIAL

                                                   2           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                                   3   Non-Party that designates information or items for protection under this Order must take care to limit

                                                   4   any such designation to specific material that qualifies under the appropriate standards. The Designating

                                                   5   Party must designate for protection only those parts of material, documents, items, or oral or written

                                                   6   communications that qualify – so that other portions of the material, documents, items, or

                                                   7   communications for which protection is not warranted are not swept unjustifiably within the ambit of

                                                   8   this Order.

                                                   9           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

                                                  10   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

                                                  11   or retard the case development process or to impose unnecessary expenses and burdens on other parties)
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   expose the Designating Party to sanctions.

                                                  13           If it comes to a Designating Party’s attention that information or items that it designated for

                                                  14   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

                                                  15   that it is withdrawing the mistaken designation.

                                                  16           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see,

                                                  17   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

                                                  18   Discovery Material that qualifies for protection under this Order must be clearly so designated before

                                                  19   the material is disclosed or produced.

                                                  20           Designation in conformity with this Order requires:

                                                  21           (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                                                  22   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

                                                  23   “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions of the

                                                  24   material on a page qualifies for protection, the Producing Party also must clearly identify the protected

                                                  25   portion(s) (e.g., by making appropriate markings in the margins).

                                                  26           A Party or Non-Party that makes original documents or materials available for inspection need
                                                  27   not designate them for protection until after the inspecting Party has indicated which material it would

                                                  28   like copied and produced. During the inspection and before the designation, all of the material made
                                                                                                             4
                                                       {00115491.DOC/}CDCR 1189                                                              Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                        1:18-cv-01168-LJO-BAM
                                                   1   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified

                                                   2   the documents it wants copied and produced, the Producing Party must determine which documents, or

                                                   3   portions thereof, qualify for protection under this Order. Then, before producing the specified

                                                   4   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains

                                                   5   Protected Material. If only a portion or portions of the material on a page qualifies for protection, the

                                                   6   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                                                   7   markings in the margins).

                                                   8           (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                                   9   Designating Party identify on the record, before the close of the deposition, hearing, or other

                                                  10   proceeding, all protected testimony.

                                                  11           (c) for information produced in some form other than documentary and for any other tangible
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   items, that the Producing Party affix in a prominent place on the exterior of the container or containers

                                                  13   in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or portions

                                                  14   of the information or item warrant protection, the Producing Party, to the extent practicable, shall

                                                  15   identify the protected portion(s).

                                                  16           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

                                                  17   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

                                                  18   protection under this Order for such material. Upon timely correction of a designation, the Receiving

                                                  19   Party must make reasonable efforts to assure that the material is treated in accordance with the

                                                  20   provisions of this Order.

                                                  21           6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                  22           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                  23   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                                  24   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or

                                                  25   a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

                                                  26   confidentiality designation by electing not to mount a challenge promptly after the original designation
                                                  27   is disclosed.

                                                  28           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
                                                                                                             5
                                                       {00115491.DOC/}CDCR 1189                                                               Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                         1:18-cv-01168-LJO-BAM
                                                   1   providing written notice of each designation it is challenging and describing the basis for each

                                                   2   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

                                                   3   that the challenge to confidentiality is being made in accordance with this specific paragraph of the

                                                   4   Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the

                                                   5   process by conferring directly (in voice to voice dialogue; other forms of communication are not

                                                   6   sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must

                                                   7   explain the basis for its belief that the confidentiality designation was not proper and must give the

                                                   8   Designating Party an opportunity to review the designated material, to reconsider the circumstances,

                                                   9   and, if no change in designation is offered, to explain the basis for the chosen designation. A

                                                  10   Challenging Party may proceed to the next stage of the challenge process only if it has engaged in this

                                                  11   meet and confer process first or establishes that the Designating Party is unwilling to participate in the
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   meet and confer process in a timely manner.

                                                  13           6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                  14   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

                                                  15   Local Rule 230 (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the initial

                                                  16   notice of challenge or within 14 days of the parties agreeing that the meet and confer process will not

                                                  17   resolve their dispute, whichever is earlier. Each such motion must be accompanied by a competent

                                                  18   declaration affirming that the movant has complied with the meet and confer requirements imposed in

                                                  19   the preceding paragraph. Failure by the Designating Party to make such a motion including the required

                                                  20   declaration within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality

                                                  21   designation for each challenged designation. In addition, the Challenging Party may file a motion

                                                  22   challenging a confidentiality designation at any time if there is good cause for doing so, including a

                                                  23   challenge to the designation of a deposition transcript or any portions thereof. Any motion brought

                                                  24   pursuant to this provision must be accompanied by a competent declaration affirming that the movant

                                                  25   has complied with the meet and confer requirements imposed by the preceding paragraph.

                                                  26           The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
                                                  27   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

                                                  28   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the
                                                                                                            6
                                                       {00115491.DOC/}CDCR 1189                                                             Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                       1:18-cv-01168-LJO-BAM
                                                   1   Designating Party has waived the confidentiality designation by failing to file a motion to retain

                                                   2   confidentiality as described above, all parties shall continue to afford the material in question the level

                                                   3   of protection to which it is entitled under the Producing Party’s designation until the court rules on the

                                                   4   challenge.

                                                   5           7.       ACCESS TO AND USE OF PROTECTED MATERIAL

                                                   6           7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                   7   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                                   8   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

                                                   9   categories of persons and under the conditions described in this Order. When the litigation has been

                                                  10   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                                  11   DISPOSITION).
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12           Protected Material must be stored and maintained by a Receiving Party at a location and in a

                                                  13   secure manner that ensures that access is limited to the persons authorized under this Order.

                                                  14           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

                                                  15   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                                  16   information or item designated “CONFIDENTIAL” only to:

                                                  17           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said

                                                  18   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

                                                  19   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

                                                  20   hereto as Exhibit A;

                                                  21           (b) the officers, directors, and employees (including House Counsel) of the Receiving Party to

                                                  22   whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

                                                  23   and Agreement to Be Bound” (Exhibit A);

                                                  24           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

                                                  25   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

                                                  26   (Exhibit A);
                                                  27           (d) the court and its personnel;

                                                  28           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
                                                                                                             7
                                                       {00115491.DOC/}CDCR 1189                                                              Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                        1:18-cv-01168-LJO-BAM
                                                   1   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                                   2   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                   3            (f) during their depositions, witnesses in the action to whom disclosure is reasonably necessary

                                                   4   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                                   5   agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or

                                                   6   exhibits to depositions that reveal Protected Material must be separately bound by the court reporter and

                                                   7   may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

                                                   8            (g) the author or recipient of a document containing the information or a custodian or other

                                                   9   person who otherwise possessed or knew the information.

                                                  10            8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

                                                  11                    IN OTHER LITIGATION
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12            If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                  13   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party must:

                                                  14            (a) promptly notify in writing the Designating Party. Such notification shall include a copy of

                                                  15   the subpoena or court order;

                                                  16            (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

                                                  17   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

                                                  18   Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                                  19            (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating

                                                  20   Party whose Protected Material may be affected.

                                                  21            If the Designating Party timely seeks a protective order, the Party served with the subpoena or

                                                  22   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a

                                                  23   determination by the court from which the subpoena or order issued, unless the Party has obtained the

                                                  24   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

                                                  25   protection in that court of its confidential material – and nothing in these provisions should be construed

                                                  26   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another
                                                  27   court.

                                                  28
                                                                                                             8
                                                       {00115491.DOC/}CDCR 1189                                                              Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                        1:18-cv-01168-LJO-BAM
                                                   1           9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED

                                                   2                    IN THIS LITIGATION

                                                   3           (a) The terms of this Order are applicable to information produced by a Non-Party in this action

                                                   4   and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection with

                                                   5   this litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions

                                                   6   should be construed as prohibiting a Non-Party from seeking additional protections.

                                                   7           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

                                                   8   confidential information in its possession, and the Party is subject to an agreement with the Non-Party

                                                   9   not to produce the Non-Party’s confidential information, then the Party shall:

                                                  10           (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of the

                                                  11   information requested is subject to a confidentiality agreement with a Non-Party;
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12           (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

                                                  13   litigation, the relevant discovery request(s), and a reasonably specific description of the information

                                                  14   requested; and

                                                  15           (3) make the information requested available for inspection by the Non-Party.

                                                  16           (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

                                                  17   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

                                                  18   confidential information responsive to the discovery request. If the Non-Party timely seeks a protective

                                                  19   order, the Receiving Party shall not produce any information in its possession or control that is subject

                                                  20   to the confidentiality agreement with the Non-Party before a determination by the court. Absent a court

                                                  21   order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court

                                                  22   of its Protected Material.

                                                  23           10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                  24           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

                                                  25   to any person or in any circumstance not authorized under this Stipulated Protective Order, the

                                                  26   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
                                                  27   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                                                  28   inform the person or persons to whom unauthorized disclosures were made of all the terms of this
                                                                                                             9
                                                       {00115491.DOC/}CDCR 1189                                                               Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                         1:18-cv-01168-LJO-BAM
                                                   1   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be

                                                   2   Bound” that is attached hereto as Exhibit A.

                                                   3           11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                                                   4                    PROTECTED MATERIAL

                                                   5           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                                                   6   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

                                                   7   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

                                                   8   whatever procedure may be established in an e-discovery order that provides for production without

                                                   9   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach

                                                  10   an agreement on the effect of disclosure of a communication or information covered by the attorney-

                                                  11   client privilege or work product protection, the parties may incorporate their agreement in the stipulated
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   protective order submitted to the court.

                                                  13           12.      MISCELLANEOUS

                                                  14           12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

                                                  15   modification by the court in the future.

                                                  16           12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

                                                  17   Party waives any right it otherwise would have to object to disclosing or producing any information or

                                                  18   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

                                                  19   right to object on any ground to use in evidence of any of the material covered by this Protective Order.

                                                  20           12.3     Filing Protected Material. Without written permission from the Designating Party or a

                                                  21   court order secured after appropriate notice to all interested persons, a Party may not file in the public

                                                  22   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material

                                                  23   must comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a

                                                  24   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

                                                  25   Rule 141, a sealing order will issue only upon a request establishing that the Protected Material at issue

                                                  26   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a
                                                  27   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 141 is

                                                  28   denied by the court, then the Receiving Party may file the information in the public record pursuant to
                                                                                                             10
                                                       {00115491.DOC/}CDCR 1189                                                               Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                         1:18-cv-01168-LJO-BAM
                                                   1   Civil Local Rule 141 unless otherwise instructed by the court.

                                                   2            13.      FINAL DISPOSITION

                                                   3            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                                   4   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As

                                                   5   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

                                                   6   and any other format reproducing or capturing any of the Protected Material. Whether the Protected

                                                   7   Material is returned or destroyed, the Receiving Party must submit a written certification to the

                                                   8   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline

                                                   9   that (1) identifies (by category, where appropriate) all the Protected Material that was returned or

                                                  10   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations,

                                                  11   summaries or any other format reproducing or capturing any of the Protected Material. Notwithstanding
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

                                                  13   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,

                                                  14   expert reports, attorney work product, and consultant and expert work product, even if such materials

                                                  15   contain Protected Material. Any such archival copies that contain or constitute Protected Material

                                                  16   remain subject to this Protective Order as set forth in Section 4 (DURATION).

                                                  17            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                  18   Dated:         February 13, 2019                                ANDRADA & ASSOCIATES

                                                  19                                                                      /s/ Lynne G. Stocker
                                                                                                                  By
                                                  20                                                                   LYNNE G. STOCKER
                                                                                                                       Attorneys for Defendant
                                                  21                                                                   J. OROZCO

                                                  22   Dated:         February 13, 2019                                LAW OFFICE OF KEVIN G. LITTLE

                                                  23                                                                      /s/ Kevin G. Little
                                                                                                                  By
                                                  24                                                                   KEVIN G. LITTLE
                                                                                                                       Attorneys for Plaintiff
                                                  25                                                                   TARA ELAINE BENDER

                                                  26
                                                  27

                                                  28
                                                                                                             11
                                                       {00115491.DOC/}CDCR 1189                                                                Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                          1:18-cv-01168-LJO-BAM
                                                   1           I hereby attest that concurrence in the filing of the foregoing document has been obtained

                                                   2   from each of the other Signatories.

                                                   3
                                                                                                    /s/ Lynne G. Stocker
                                                   4
                                                                                                    LYNNE G. STOCKER
                                                   5

                                                   6

                                                   7

                                                   8

                                                   9

                                                  10

                                                  11
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13

                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26
                                                  27

                                                  28
                                                                                                         12
                                                       {00115491.DOC/}CDCR 1189                                                         Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                   1:18-cv-01168-LJO-BAM
                                                   1                                                     EXHIBIT A

                                                   2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                   3           I,                                                   [print or type full name], of

                                                   4                              [print or type full address], declare under penalty of perjury that I have read in

                                                   5   its entirety and understand the Stipulated Protective Order that was issued by the United States District

                                                   6   Court for the Eastern District of California on [_____________, 2019] in the case of Bender v. Orozco,

                                                   7   et al., Eastern District Court Case No. 1:18-cv-01168-LJO-BAM]. I agree to comply with and to be

                                                   8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure

                                                   9   to so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

                                                  10   promise that I will not disclose in any manner any information or item that is subject to this Stipulated

                                                  11   Protective Order to any person or entity except in strict compliance with the provisions of this Order.
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12           I further agree to submit to the jurisdiction of the United States District Court for the Eastern

                                                  13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

                                                  14   such enforcement proceedings occur after termination of this action.

                                                  15           I hereby appoint __________________________ [print or type full name] of

                                                  16   _______________________________________ [print or type full address and telephone number] as

                                                  17   my California agent for service of process in connection with this action or any proceedings related to

                                                  18   enforcement of this Stipulated Protective Order.

                                                  19           Date: ______________________________________

                                                  20           City and State where sworn and signed: _________________________________

                                                  21

                                                  22           Printed name: _______________________________

                                                  23

                                                  24           Signature: __________________________________

                                                  25

                                                  26
                                                  27

                                                  28
                                                                                                               13
                                                       {00115491.DOC/}CDCR 1189                                                                  Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                            1:18-cv-01168-LJO-BAM
                                                   1                                                  ORDER

                                                   2           The Court adopts the stipulated protective order submitted by the parties. The parties are

                                                   3   advised that pursuant to the Local Rules of the United States District Court, Eastern District of

                                                   4   California, any documents subject to this protective order to be filed under seal must be accompanied

                                                   5   by a written request which complies with Local Rule 141 prior to sealing. The party making a request

                                                   6   to file documents under seal shall be required to show good cause for documents attached to a non-

                                                   7   dispositive motion or compelling reasons for documents attached to a dispositive motion. Pintos v.

                                                   8   Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5) days of any approved

                                                   9   document filed under seal, the party shall file a redacted copy of the sealed document. The redactions

                                                  10   shall be narrowly tailored to protect only the information that is confidential or was deemed

                                                  11   confidential. Also, the parties shall consider resolving any dispute arising under this protective order
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   according to the Court’s informal discovery dispute procedure.

                                                  13

                                                  14   IT IS SO ORDERED.

                                                  15
                                                           Dated:      February 14, 2019                        /s/ Barbara   A. McAuliffe              _
                                                  16                                                     UNITED STATES MAGISTRATE JUDGE
                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26
                                                  27

                                                  28
                                                                                                          14
                                                       {00115491.DOC/}CDCR 1189                                                          Bender v. CDCR, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                    1:18-cv-01168-LJO-BAM
